Citation Nr: 0216788	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  99-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for alcohol dependency.

(The issue of entitlement to service connection for pain in 
the joints of the hands, also claimed as arthritis of the 
joints of the hands will be the subject of a subsequent Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from May 1987 to August 1997.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) Hartford, Connecticut Regional 
Office (RO).  

It is noted that while the issues of entitlement to a rating 
in excess of 20 percent for degenerative disc disease of the 
lumbar spine and entitlement to a compensable rating for a 
right shoulder disability were certified to the Board, no 
substantive appeal was filed as to these issues.  Thus, the 
Board's has no jurisdiction of these claims.  The appeal is, 
therefore, limited to the issues set forth on the title page.

The Board is undertaking additional development on the issue 
of entitlement to service connection for pain in the joints 
of the hands, also claimed as arthritis of the joints of the 
hands.  This development is pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for alcohol dependency has been obtained 
by the RO.

2.  Alcohol dependency is due to the veteran's willful 
misconduct and not causally related to a service-connected 
disability.


CONCLUSION OF LAW

Alcohol dependency is considered to be the result of willful 
misconduct and not a disability for VA compensation purposes, 
including secondary service connection.  38 U.S.C.A. §§ 105, 
1110, 1131 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.1(n), 3.301 
(2001); VAOPGCPREC 2-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for service connection for alcohol dependency, to 
the extent reasonable due to the nature of the claim.  Thus, 
no further assistance to the veteran is required to comply 
with the duty to assist him as to this issue.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  In this regard there 
has been notice as to information needed, treatment records 
have been obtained, examinations have been provided, and 
there have been a rating decision and a statement of the case 
sent to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  All pertinent notice has been 
provided in the documents sent to the veteran.  See also 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002)).  
These regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere. 

The veteran and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decisions, the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and letters sent to the 
veteran collectively informed the veteran of what evidence he 
must obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002)).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2001). 

Service medical records show that the veteran was seen in 
service in February 1995 and March 1995 for self referral for 
suspected alcohol abuse.  He was currently abstinent.  The 
veteran met the criteria for alcohol abuse.  The March 1995 
evaluation was noted on separation examination in May 1997, 
it was not considered disabling.  Although the veteran has 
claimed service connection for alcohol abuse, referencing 
February 1995 as the date the disability began, there has 
been no complaint or treatment for alcohol dependency post 
service.

While the evidence of record reveals that the veteran may 
have abused alcohol during service, direct service connection 
may not be granted for alcohol dependency because such a 
condition is considered to be the result of willful 
misconduct.  38 C.F.R. § 3.301(a), (c)(2) (2001).

Additionally, secondary service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  Prior to November 1, 1990, secondary service 
connection could be granted for disability resulting from the 
abuse of alcohol or drugs.  38 C.F.R. § 3.310(a).  Section 
8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 
1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
amended 38 U.S.C.A. § 1110, effective for claims filed after 
October 31, 1990, to prohibit the payment of compensation for 
any disability that is the result of a veteran's own abuse of 
drugs or alcohol, including secondary service connection.  
VAOPGCPREC 2-97.  The veteran submitted his claim for service 
connection of alcohol dependency in November 1997.  This 
amendment, however, does not preclude granting secondary 
service connection for a substance-abuse disability for other 
VA benefits.  VAOPGCPREC 2-98, Par. 14, footnote 1; Barela v. 
West, 11 Vet. App. 280 (1998); VAOPGCPREC 7-99.  In this 
case, the veteran has several service connected disabilities; 
however, there is no competent evidence of record showing 
that any current alcohol dependency is causally due to a 
service-connected disability to warrant a grant of secondary 
service connection. 

The Board is bound by the laws enacted, and by VA 
regulations.  See 38 U.S.C.A. § 7104 (West 1991).  Where, as 
here, the law and not the evidence is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the veteran's claim must be denied as a matter of law.


ORDER

Service connection for alcohol dependency is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

